Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/005,988 filed on 8/28/20. Claims 1 - 10 has been examined.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 3, 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mack et al. (US 2017/0301987, Mack hereafter).

Regarding claim 1, Mack teaches A maritime communication system, comprising: 
One or more maritime users (GCS (sea or land based), 102 of Fig. 1, paragraph 25 - 29); 
One or more satellites connected to a network operator (satellite communication via link 110 of Fig. 1, paragraph 27); and 
An unmanned aerial vehicle (UAV) (first aerial vehicle, 104 of Fig. 1) for relaying communication between the maritime users and the satellites (as shown in Fig. 1, there is a two-way communication between 102, 104 and satellite via link 110, paragraphs 27 - 29).

Regarding claim 3, The maritime communication system according to claim 1, wherein the unmanned aerial vehicle monitors status of communication between the maritime users and the satellites (status is interpreted as the signal strength and the rotation of the antenna based on the signal strength, paragraph 42 - 43).

Regarding claim 6, An unmanned aerial vehicle of a maritime communication system, the unmanned aerial vehicle comprising: 
A user connector for connecting one or more maritime users and a network (GCS (sea or land based), 102 of Fig. 1, paragraph 25 – 29, communication between GCS and drones); 
A satellite connector for connecting one or more satellites and the network (satellite communication via link 110 of Fig. 1, paragraph 27; communication between drone and satellite, Fig. 1); and 
A communication controller for relaying communication between the maritime users and the satellites and monitoring the status of the relayed communication (first aerial vehicle, 104 of Fig. 1as shown in Fig. 1, there is a two-way communication between 102, 104 and satellite via link 110, paragraphs 27 – 29; also refer to Fig. 5 - 6).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US 2017/0301987, Mack hereafter) in further view of Boroson et al. (US 2016/0204866).

Regarding claim 2, Mack teaches claim 1, specifically disclose wherein the maritime users comprise ships located at sea (GCS (sea or land based), 102 of Fig. 1); even though it teaches having satellite. However, does not specifically teach having low earth orbit (LEO) satellites poisoned at a low altitude of 1,000 km to 1,400 km.
	Boroson teaches having low earth orbit (LEO) satellites poisoned at a low altitude of 1,000 km to 1,400 km (LEO, few thousand kilometers long or less, paragraph 34).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Boroson’s LEO with having certain kilometers with the system of Mack. One would be motivated to combine these teachings because in doing so it can provide proper communication with the drone and satellite with higher data rate with less cost.

Regarding claim 7, the system substantially has same limitations as claim 2, thus the same rejection is applicable.

10.	Claim(s) 5 – 6, 9 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US 2017/0301987, Mack hereafter) in further view of Gong et al. (US 2018/0068567, Gong hereafter).

Regarding claim 5, Mack teaches claim 1; however, does not specifically disclose having charging station.
	Gong teaches wherein the unmanned aerial vehicle receives location information of a user equipped with a charging station among the maritime users every preset period (UAV charging station; a battery charging station, may be navigated outside the region, or may be forced to land, paragraph 729; also A movable object of the present invention can be configured to move within any suitable environment, such as in air (e.g., a fixed-wing aircraft, a rotary-wing aircraft, or an aircraft having neither fixed wings nor rotary wings), in water (e.g., a ship or a submarine), on ground (e.g., a motor vehicle, such as a car, truck, bus, van, motorcycle, bicycle; a movable structure or frame such as a stick, fishing pole; or a train), under the ground (e.g., a subway), in space (e.g., a spaceplane, a satellite, or a probe), or any combination of these environments, paragraph 983). 	
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Gong’s charging station with the system of Mack. One would be motivated to combine these teachings because it will provide charging the UAV; so it can charge the UAV when needed.

Regarding claim 5, Mack with Gong The maritime communication system according to claim 4, wherein,
Gong teaches when the power of an equipped battery is less than or equal to a preset threshold, the unmanned aerial vehicle flies to a location of the user equipped with a charging station based on the location information, and wireless charging of the unmanned aerial vehicle is performed at the location (If the UAV is not permitted to land in a region and a user provides an instruction to land, the UAV may not land, but hover. If a UAV must maintain a certain level of battery charge within a region and the level of charge drops beneath the desired level, the UAV may be automatically directed to a battery charging station, may be navigated outside the region, or may be forced to land. Any of the situations, the user may be given some time to comply, alternatively, the flight response measures may come into effect right away. Any other type of flight response measure that may permit the UAV to come into compliance with a flight regulation that it is not meeting may be provided, paragraph 729).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Gong’s charging station with the system of Mack. One would be motivated to combine these teachings because it will provide charging the UAV; so it can automatically charge when needed; making the system more effective.

Regarding claim 9, the system substantially has same limitations as claim 5, thus the same rejection is applicable.

Regarding claim 10, the system substantially has same limitations as claim 6, thus the same rejection is applicable.
11.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US 2017/0301987, Mack hereafter) in further view of Jalali (US 2015/0236778).

Regarding claim 8, Mack teaches claim 6, even though it is understood that MIMO communication is known and can be implemented however is not specifically disclosed.
	Jalali teaches wherein the user connector is provided with a multiple-input and multiple-output (MIMO) directional antenna and connects the maritime users and the network through the provided MIMO directional antenna (In order to receive the strongest signal and achieve the highest data rate, the mobile transceiver would ideally communicate with the drone to which the mobile transceiver is closest. Since, the mobile transceiver and the drone may be in different orientations with respect to each other and multiple antennas are provided on the drone to ensure visibility to the mobile transceiver. It will also be appreciated that these antennae may be configured in MIMO (Multiple Input, Multiple Output) or other similar arrangement in order to, inter alia, optimize transmission/reception, paragraph 71).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Jalali’s MIMO with the system of Mack. One would be motivated to combine these teachings because in doing so it can optimize transmission/reception (paragraph 71).

Conclusion
12.         The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Haziza et al. (US 2017/0155443) teaches global communication network with drone and fixed node with satellite. 

Varga et al. (US 2012/0320510) teaches mobile networked optimized supply, data, and power generation and distribution system

Gelon et al. (US 8,135,338) teaches satellite system with enhanced payload capacity. 

Jones (US 2012/0044710) teaches aerially deployed illumination system. 

Hubert (US 5,579,285) teaches method and device foe the monitoring and remote control of unmanned, mobile underwater vehicles. 

IEEE document Knowledge Growing System Implementation on Design of Unmanned Aerial Vehicle in
Maritime Security Monitoring (See pto-892).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632